

116 HRES 1235 IH: Expressing support for the recognition and celebration of the vital role of small businesses, along with the efforts of the Small Business Administration to help Americans start, build, and grow businesses.
U.S. House of Representatives
2020-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1235IN THE HOUSE OF REPRESENTATIVESNovember 20, 2020Ms. Velázquez (for herself, Mr. Chabot, Mr. Espaillat, Mr. Kim, Mr. Schneider, Mr. Mfume, Ms. Judy Chu of California, Mr. Balderson, Mr. Bishop of North Carolina, Mrs. Radewagen, Mr. Spano, Ms. Finkenauer, Ms. Craig, Mr. Delgado, Mr. Evans, Mr. Crow, Ms. Houlahan, Ms. Davids of Kansas, Mr. Golden, Mr. Hagedorn, and Mr. Joyce of Pennsylvania) submitted the following resolution; which was referred to the Committee on Small BusinessRESOLUTIONExpressing support for the recognition and celebration of the vital role of small businesses, along with the efforts of the Small Business Administration to help Americans start, build, and grow businesses.Whereas there are 31.7 million small businesses in the United States;Whereas small businesses in the United States—(1)comprise 99.9 percent of all businesses in the United States; (2)employ approximately 61 million private sector employees in the United States;(3)create nearly two of every three new jobs; and(4)constitute 97.5 percent of firms exporting goods;Whereas the effects of the COVID–19 pandemic on small businesses are not fully known, and—(1)millions of small businesses throughout the country are suffering;(2)more than 34 percent of small businesses surveyed in the Census Bureau Small Business Pulse Survey reported being financially impacted by the pandemic, with Black owners experiencing three times the decline of business activity as compared to other groups; and (3)small businesses in the accommodation and food service industry, as well as the arts and recreation industry, have been particularly hard-hit; andWhereas the day of November 28, 2020, is an appropriate day to recognize small businesses and encourage consumers to support their local small businesses during the holiday shopping season: Now, therefore, be itThat the House of Representatives joins with the Small Business Administration in—(1)celebrating the entrepreneurial spirit of small business owners in the United States;(2)recognizing that small businesses need our patronage now more than ever as our Nation confronts COVID–19;(3)recognizing the importance of creating policies that promote a business-friendly environment for small business owners;(4)supporting and encouraging young entrepreneurs to pursue their passions and create more startup businesses; and(5)showing appreciation for the many ways that small businesses support their communities and their workers.